                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE ENRIQUE NUÑEZ, III,                      :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 18-CV-4799
                                              :
READING EAGLE COMPANY, et al.,                :
    Defendants.                               :

                                             ORDER

       AND NOW, this 19th day of December 2018, upon consideration of Plaintiff Jose

Enrique Nuñez III’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 5), his Prisoner

Trust Fund Account Statement (ECF No. 6), his pro se Complaint (ECF No. 1), and his Brief

(ECF No. 4), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      Jose Enrique Nuñez III, #2016-0705, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by

plaintiff, he is not assessed an initial partial filing fee. In each month when the amount in

plaintiff’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income

credited to plaintiff’s inmate trust fund account until the fees are paid. Each payment shall

reference the docket number for this case, Civil Action No. 18-4799.

       3.      The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of

the Berks County Jail.

       4.      Nuñez’s Complaint is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) &

(ii) for the reasons stated in the Court’s Memorandum. Nuñez’s claims against the Reading
Eagle Company, Charles Prutzman, and the Reading Police Department (named as a Defendant

in the body of the Complaint but not the caption) are DISMISSED with prejudice. Nuñez’s

claims against Warden Janine Quigley, Lt. Baurble, and Cpt Castro are DISMISSED without

prejudice to Nuñez proceeding on those claims in the event he submits a second amended

complaint in Nuñez v. Quigely, Civ. A. No. 18-4492, in accordance with the Court’s order in that

case. Nuñez should not file an amended complaint in this civil action.

       5.     The Clerk of Court shall CLOSE this case.

                                                    BY THE COURT:

 
                                                         /s/ Gerald Austin McHugh
                                                    United States District Judge


 
 
 
